-7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
EXAMINER’S AMENDMENT
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 14 as follows: 
14.	(Currently Amended)  A system for providing anonymous communications from a user to a called party, the system comprising:
a dedicated phone number is obtained for the user and the dedicated phone number is not directly associated to an identity of the user to protect privacy of the user;
a provider account created using the dedicated phone number to protect the privacy of the user;
an account for the user created in the system for providing help, the account having information regarding the user and the account having the dedicated phone number;
a digital assistant preprogrammed with a skill recognizing a specific utterance and the digital assistant is pre-configured to connect to an Internet;
, wherein the voice connection is initiated using the dedicated phone number which is not associated with an identity of the user

Allowable Subject Matter
III.	Claims 1 and 3-20 are allowed.

Reasons for Allowance
IV.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Gurley (US 2008/0172232 A1); Barash et al. (US 9,232,040 B2); and Ohno et al. (US 2014/0150011 A1).
Gurley teaches a system and method for providing help including a voice triggered emergency alert process beginning when one or more sensors are activated (see paragraph [0027] and Fig. 3 Fig. 4), upon activation, each sensor beings listening for keywords or phrases, if a keyword or phrase is recognized, a gateway may send an alert to a sever (see paragraph [0027] and Fig. 3 Fig. 4); the gateway communicates with the server by establishing a connection to the server via the Internet (see paragraph [0027]), and in response to receiving the alert the server can send a call or alert to a caregiver, an emergency call center (see paragraph [0027] and Fig. 3 Fig. 4).
Barash teaches a plurality of responder client communication devices, each of the plurality of responder client communication devices connected to a server (see col. 5, lines 31-39; col. 23, lines 14- 28; claim 1 and Fig. 2C), the server assigns one of the responder client communication devices 
Ohno teaches establishing a VPN connection with a VPN router by using a user name/password registered to VPN communication processing by the VPN client setting (see paragraph [0361]); and after establishing the VPN connection exchanging information securely between a portable terminal and a data reception terminal (see paragraph [0361] and Fig. 1).
Claim 1 is allowed because Gurley, Barash, and Ohno do not teach the digital assistant configured with a dedicated phone number that is not assigned to the user; a wireless access point, the digital assistant configured to wirelessly communicate with the wireless access point, the wireless access point connected to the Internet such that, the digital assistant is enabled to communicate with the Internet through the wireless access point; whereas when the digital assistant recognizing the specific utterance followed by an indication of the called party, the digital assistant initiates a voice connection to the called party through the Internet, wherein the voice connection is initiated using the dedicated phone number which is not associated with an identity of the user.
Claims 3-5 are allowed based on their dependence on allowed independent claim 1.
Claim 6 is allowed because Gurley, Barash, and Ohno do not teach creating a user account for the user and assigning the dedicated phone number to the user account; creating a provider account for a digital assistant using the dedicated phone number; preprogrammed the digital assistant with the user account; preprogramming the digital assistant with a skill for recognizing a specific utterance; providing a connectivity between the digital assistant and an Internet; the digital assistant listening for the specific utterance and, upon recognizing the specific utterance, followed by an identification of the called party, the digital assistant initiating a voice call through the Internet to the called party, wherein the initiated of the voice call uses the dedicated phone number which is not associated with an identity of the user

Claim 14 is allowed because Gurley, Barash, and Ohno do not teach a dedicated phone number is obtained for the user and the dedicated phone number is not directly associated to an identity of the user to protect privacy of the user, a provider account created using the dedicated phone number to protect the privacy of the user, a digital assistant preprogrammed with a skill recognizing a specific utterance; whereas after the specific utterance followed by an identification of the called party is detected by the digital assistant, the digital assistant initiates a voice call through the Internet to the called party, wherein the voice connection is initiated using the dedicated phone number which is not associated with an identity of the user.
Claims 15-20 are allowed based on their dependence on allowed independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
March 9, 2022